 In theMatter of AMERICANSTEEL & WIRE COMPANY,WAUKEGANWORKSandUNITED STEELWORKERS OF AMERICA,C. I. 0.Case No. R-42'92.-Decided September 28, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Charles A. Graham,for the Board.Mr. John J. Brownlee,of Chicago, Ill., for the Union.Mr. Paul Conaghan,of Chicago, Ill., for the Company.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United Steelwork-ers of America, C. I. 0., herein called the Union, alleging that a ques-tion affecting commerce lead arisen concerning the representation ofemployees of American Steel &-, Wire Company, herein called the Com-pany, engaged at Waukegan, Illinois, in the manufacture of steel andwire products, the National Labor Relations Board provided for anappropriate hearing upon due notice.On August 28, 1942, before ahearing was held, the Company, the Union, and the Regional Directorfor the Thirteenth Region (Chicago, Illinois) entered into a "Stipula-tion for Consent Election and Certification."Pursuant to the stipulation, an election by secret ballot was con-ducted on September 11, 1942, under the direction and supervision ofthe Regional Director, among all clerical and office employees compen-sated on a turn salary basis employed at the Waukegan plant of theCompany, excluding supervisory (supervisors in charge of any classes'of employees), administrative, and confidential employees, policemen,watchmen, guards, students, trainees, and technical apprentices, todetermine whether or not they desired to be represented by the Unionfor the purposes of collective bargaining.On September 17, 1942, theRegional Director issued and duly served upon, the parties an ElectionReport on the ballot.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.44 N. L. R. B., -No 109.581 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reported asfollows :Total on eligibility list--------------------------------------- 111Total ballots'cast___________________________________________96Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------1Total void ballots-------------------------------------------1Total valid votes cast-------------------------------------94Votes cast for United Steelworkers of America, C. I. 0---------- 76Votes cast against United Steelworkers of America, C. I 0------ 18Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Steel & Wire Company, Waukegan,-Illinois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations' Act.2.All clerical and office employees compensated on a turn salarybasis at the Waukegan plant of the Company, excluding supervisory(supervisors in charge of any classes of employees), administrative,and confidential employees, policemen, watchmen, guards, students,trainees, and technical apprentices, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9'(b) of the Act.3.United Steelworkers of America, affiliated with the Congress of,Industrial Organizations, has been designated and selected by a major-ity of the employees in the above unit as their representative for thepurposes of collective bargaining and is the exclusive representativeof all employees in said unit, within the meaning of Section 9' (a)of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power .vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIEDthat United Steelworkers of America, affili-ated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of all clerical and office employeescompensated on a turn salary basis at the Waukegan plant of AmericanSteel & Wire Company, excluding supervisory (supervisors in chargeof any classes of employees), administrative, and confidential em-ployees, policemen, watchmen, guards, students, trainees, and technical AMERICANSTEEL & WIRE COMPANY583apprentices, as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, United Steel-workers of America, affiliated with the Congress of Industrial Organi-zations, is the exclusive representative of all such employees for thepurposes,of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.MR. AVM. M. LEISERSON took no part in the consideration of the aboveDecision and Certification of Representatives.0